                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA


RACHEL VARRECCHIO                                                      CIVIL ACTION

VERSUS                                                                 17-670-SDD-EWD

MICHELLE MOBERLY, ALLSTATE
INSURANCE COMPANY, and STATE
FARM MUTUAL AUTOMOBILE
INSURNACE COMPANY


                                         RULING

        This matter is before the Court on the Motion to Set For Trial, Motion for Status

Conference, and Motion for Expedited Consideration of Plaintiff’s Rule 59 Motion for New

Trial of Defendant Michelle Moberly’s Rule 12(b)(2) Motion to Dismiss for Lack of

Personal Jurisdiction1 by Plaintiff, Rachel Varrecchio. Plaintiff filed this lawsuit in state

court on August 11, 2017.        Defendant, State Farm Mutual Automobile Insurance

Company (“State Farm”), removed this matter to federal court on September 22, 2017.2

        On October 23, 2017, Plaintiff was ordered to show cause3 for her failure to comply

with the Court’s September 27, 2017 Order4 to brief the issue of subject matter

jurisdiction. Counsel for Plaintiff submitted a letter to the Magistrate Judge explaining his

failure to monitor the docket in this case,5 which the Magistrate Judge accepted and then

canceled the Show Cause Hearing.6 On December 4, 2017, Plaintiff again failed to

comply with the Court’s Order to file a comprehensive amended complaint.7


1
  Rec. Doc. 56.
2
  Rec. Doc. 1.
3
  Rec. Doc. 13.
4
  Rec. Doc. 7.
5
  Rec. Doc. 14 (SEALED).
6
  Rec. Doc. 15.
7
  Rec. Docs. 5 and 20.


53354
        Subsequently, Plaintiff moved to continue the scheduling conference set for May

31, 2018,8 but Magistrate Judge Wilder-Doomes denied this motion as moot because yet

another Show Cause Order was issued to Plaintiff.9 Plaintiff submitted a Response10 to

this Order, and the Court canceled the Show Cause Hearing in light of the representations

made.11

        On June 12, 2018, Plaintiff was once again ordered to show cause why Defendant

Moberly had not been served or appeared in this matter.12            Plaintiff submitted a

Response,13 which was deemed unacceptable by the Court, and another Show Cause

Hearing was set on this issue.14 This Show Cause hearing was only canceled after

Defendant Moberly filed a Rule 12(b)(2) Motion to Dismiss.15 Plaintiff opposed this

motion,16 but the Court ultimately granted Moberly’s motion on February 21, 2019.17 On

March 21, 2019, Plaintiff filed a Rule 59 MOTION for New Trial of Defendant Michelle

Moberly's Rule 12(B)(2) Motion to Dismiss for Lack of Personal Jurisdiction,18 which

remains currently pending before the Court.

        Apparently dissatisfied with the Court’s speed on her most recent motion, Plaintiff

filed a Motion to Set For Trial, Motion for Status Conference, and Motion for Expedited

Consideration of Plaintiff’s Rule 59 Motion for New Trial of Defendant Michelle Moberly’s




8
  Rec. Doc. 31.
9
  Rec. Doc. 32.
10
   Rec. Doc. 35.
11
   Rec. Doc. 41.
12
   Rec. Doc. 44.
13
   Rec. Doc. 45.
14
   Rec. Doc. 46.
15
   Rec. Doc. 47, 48.
16
   Rec. Doc. 49.
17
   Rec. Doc. 50.
18
   Rec. Doc. 51.


53354
Rule 12(b)(2) Motion to Dismiss for Lack of Personal Jurisdiction,19 stating: “This matter

has lay fallow for some time and Plaintiff desires to move forward to Trial[.]”20

        The Court is aware that Plaintiff would like this case to move more quickly, as

would nearly every plaintiff.21 While the Federal Rules are designed to ensure that every

plaintiff in every suit receives “just, speedy, and inexpensive determination” of their action,

as this Court recently noted, “[t]he Middle District enjoys a high case load and a heavily

congested docket. In fact, earlier this year, it was named the fourth busiest district in the

United States based on ‘weighted filings.’ At the end of 2018, the Middle District had a

total of 2,096 pending civil cases for a Court of three District Judges.”22

        As it does for all parties, this Court has attempted to move this case to resolution

as quickly as possible with the judicial resources available. However, Plaintiff’s pending

Motion for New Trial is not an emergency motion, and the Court sees no reason to upset

the prioritization of its current 700 plus caseload. The record demonstrates that Plaintiff

has been accommodated by the Court on various occasions, and counsel for Plaintiff

delayed initial administration of this case as demonstrated by several Show Cause orders

and requests for continuances. The Plaintiff’s Motion for New Trial has been prioritized

according to the Court’s caseload and other civil and criminal deadlines that are pressing;

therefore, the Court will resolve this motion in due course.




19
   Rec. Doc. 56.
20
   Id.
21
   See Berenson v. Administrators of the Tulane University Educational Fund, Civil Action No. 17-329, 2017
WL 3480794 at *2 (E.D. La. Aug. 14, 2017)(The Eastern District of Louisiana rejected a plaintiff’s request
to expedite trial setting: “Many litigants have compelling reasons to desire a speedy remedy, however, and
the Court’s schedule does not permit expedited consideration of all these cases.”
22
   Lotief v. Board of Supervisors for University of Louisiana System, Civil Action No. 18-991, 2019 WL
3453918, at * 6 (M.D. La. July 31, 2019).


53354
          Accordingly, Plaintiff’s Motion to Set For Trial, Motion for Status Conference, and

Motion for Expedited Consideration of Plaintiff’s Rule 59 Motion for New Trial of

Defendant Michelle Moberly’s Rule 12(b)(2) Motion to Dismiss for Lack of Personal

Jurisdiction23 is DENIED.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on September 3, 2019.




                                                S
                                         CHIEF JUDGE SHELLY D. DICK
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




23
     Rec. Doc. 56.


53354
